Third District Court of Appeal
                                State of Florida

                          Opinion filed November 9, 2016.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D16-1921
                         Lower Tribunal No. 09-30724 B
                              ________________


                             The State of Florida,
                                     Petitioner,

                                         vs.

                           Adolfo Perez, Jr., et al.,
                                   Respondents.


      A Case of Original Jurisdiction – Prohibition.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for petitioner.

      Daniel Tibbitt, for respondents.

Before SUAREZ, C.J., and ROTHENBERG and FERNANDEZ, JJ.

      SUAREZ, C.J.

      Because we find the trial judge should have disqualified himself, we grant

the petition for writ of prohibition. We conclude that the motion for

disqualification was legally sufficient, and that the trial judge's comments were
such that the facts alleged would place a reasonably prudent person in fear of not

receiving a fair and impartial trial. See Livingston v. State, 441 So. 2d 1083, 1087

(Fla. 1983). Once a basis for disqualification has been established, prohibition is

both an appropriate and necessary remedy. Brown v. Rowe, 96 Fla. 289, 118 So. 9

(1928). Accordingly, the writ of prohibition must issue and we direct the trial judge

to disqualify himself in all proceedings presently pending in lower court case

number F09-30724B. We therefore grant the petition for writ of prohibition, but

being confident that the trial judge will withdraw, we conclude that we need not

formally issue the writ.

      Petition granted.




                                         2